






Exhibit 10.6


LENDER ADDITION AND ACKNOWLEDGEMENT AGREEMENT


THIS LENDER ADDITION AND ACKNOWLEDGEMENT AGREEMENT dated as of January 6, 2016
(this “Agreement”) is by and among each of the Persons identified as “Increasing
Lenders” on the signature pages hereto (each, an “Increasing Lender”), LGI
Homes, Inc., a Delaware corporation (the “Borrower”) and Wells Fargo Bank,
National Association, as Administrative Agent (“Administrative Agent”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.


W I T N E S S E T H


WHEREAS, pursuant to that certain Credit Agreement dated as of May 27, 2015 (as
heretofore amended and may be further amended, modified, supplemented, increased
or extended from time to time, the “Credit Agreement”) among the Borrower, the
Lenders identified therein, Administrative Agent, Wells Fargo Securities, LLC,
as sole lead arranger and sole bookrunner and Deutsche Bank Securities Inc. and
Fifth Third Bank as documentation agents, the Lenders have agreed to provide the
Borrower with a revolving credit facility;


WHEREAS, pursuant to Section 2.17 of the Credit Agreement, the Borrower has
requested an increase of the Revolving Commitments under the Credit Agreement
pursuant to this Agreement; and


WHEREAS, each Increasing Lender that is an existing Lender has agreed to
increase its Revolving Commitment and in the case of any Increasing Lender that
is not an existing Lender (an “Additional Lender”), to become a Lender under the
Credit Agreement and provide a Revolving Commitment in connection therewith;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1.    Pursuant to Section 2.17 of the Credit Agreement, the Increasing Lenders
have agreed to provide commitments to increase the Revolving Commitment by
FORTY-FIVE MILLION AND 00/100 U.S. DOLLARS ($45,000,000) for an aggregate
Revolving Commitment of $300,000,000. After giving effect to this Agreement, the
Revolving Commitment for each of the Lenders shall be as set forth on Schedule I
attached hereto.


2.    The terms of repayment and the Applicable Margin with respect to the
Revolving Commitment Amount shall be the same as those applicable to Revolving
Loans, as set forth in the Credit Agreement.


3.    Borrower hereby represents and warrants that no Default or Event of
Default exists as of the date set forth above and the representations and
warranties made or deemed made by the Borrower and any other Loan Party in any
Loan Document to which such Loan Party is a party are true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) as of the date set forth above except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties are true and correct in
all material respects (except in the case of a




--------------------------------------------------------------------------------




representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement.


4.    Each of the Administrative Agent and the Borrower agrees that, as of the
date hereof, each Additional Lender shall (a) be a party to the Credit Agreement
and the other Loan Documents, (b) be a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents and (c) have the rights and obligations
of a Lender under the Credit Agreement and the other Loan Documents.


5.    The address of each Additional Lender for purposes of all notices and
other communications is as set forth on the Administrative Questionnaire
delivered by such Additional Lender to the Administrative Agent.


6.    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile
transmission or by any other electronic imaging means), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or by any other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.


7.    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


8. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE CREDIT AGREEMENT OR THE OTHER
LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.


INCREASING LENDER:    WELLS FARGO BANK, NATIONAL ASSOCIATION


By: /s/ Douglas K. Carman
Name: Douglas K. Carman
Title: Senior Vice President






ADDITIONAL LENDERS:    ZB, N.A. DBA AMEGY BANK


By: /s/ Eric Wojner
Name: Eric Wojner
Title: Senior Vice President




COMPASS BANK


By: /s/ Brock Tautenhahn
Name: Brock Tautenhahn
Title: Senior Vice President






BORROWER:    LGI HOMES, INC.,
a Delaware corporation




By: /s/ Eric T. Lipar
Name: Eric T. Lipar
Title: Chief Executive Officer




ADMINISTRATIVE
AGENT:            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
                
By: /s/ Douglas K. Carman
Name: Douglas K. Carman
Title: Senior Vice President




--------------------------------------------------------------------------------






SCHEDULE I
COMMITMENTS




LENDER
INCREASE ALLOCATION
COMMITMENT (after giving effect any increase allocation)
PRO-RATA SHARE (after giving effect any increase allocation)
WELLS FARGO BANK, NATIONAL ASSOCIATION
$5,000,000.00
$60,000,000.00
20.000000000000%
FIFTH THIRD BANK
$0.00
$50,000,000.00
16.666666670000%
JPMORGAN CHASE BANK, N.A.
$0.00
$30,000,000.00
10.000000000000%
DEUTSCHE BANK AG NEW YORK BRANCH
$0.00
$40,000,000.00
13.333333330000%
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
$0.00
$15,000,000.00
5.000000000000%
CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH
$0.00
$20,000,000.00
6.666666667000%
ZB, N.A. DBA AMEGY BANK
$20,000,000.00
$20,000,000.00
6.666666667000%
COMPASS BANK
$20,000,000.00
$20,000,000.00
6.666666667000%
TAIWAN COOPERATIVE BANK, LTD., acting through its Los Angeles Branch
$0.00
$15,000,000.00
5.000000000000%
ACADEMY BANK, a division of Armed Forces Bank, N.A.
$0.00
$5,000,000.00
1.666666667000%
CADENCE BANK, N.A.
$0.00
$25,000,000.00
8.333333333000%
Totals
$45,000,000.00
$300,000,000.00
100.000000000000%







--------------------------------------------------------------------------------






CONSENT AND REAFFIRMATION


Each of the undersigned (individually and collectively, “Guarantor”) (a)
acknowledges receipt of the foregoing Lender Addition and Acknowledgment
Agreement (the “Agreement”), (b) consents to the execution and delivery of the
Agreement, and (c) reaffirms all of its obligations and covenants under the (i)
Subsidiary Guaranty (as defined in the Credit Agreement defined in the
Agreement), (ii) Hazardous Materials Indemnity Agreement (as defined in the
Credit Agreement defined in the Agreement), and (iii) each of the Loan Documents
(as defined in the Credit Agreement defined in the Agreement) to which it is a
party, and agrees that none of its obligations and covenants shall be reduced or
limited by the execution and delivery of the Agreement.


Delivery of an executed counterpart of this consent via facsimile, telecopy, or
other electronic method of transmission pursuant to which the signature of
Guarantor can be seen (including, without limitation, Adobe Corporation’s
Portable Document Format) shall have the same force and effect as the delivery
of an original executed counterpart of this consent. Guarantor’s delivery of an
executed counterpart of this consent by facsimile or other electronic method of
transmission shall be made in conjunction with Guarantor’s delivery of an
original executed counterpart, but Guarantor’s failure to deliver said original
executed counterpart shall not affect the validity, enforceability, or binding
effect of this consent.




[Signatures on Following Page]




--------------------------------------------------------------------------------








GUARANTORS:

LGI HOMES GROUP, LLC
LGI HOMES-PRESIDENTIAL GLEN, LLC
LGI HOMES – FW, LLC
LGI HOMES-TEXAS, LLC
LGI HOMES – E SAN ANTONIO, LLC
LGI HOMES – WINDMILL FARMS, LLC
LGI HOMES – FLORIDA, LLC
LGI HOMES – SUNRISE MEADOW, LLC
LGI HOMES CORPORATE, LLC
LGI HOMES AZ SALES, LLC
LGI HOMES - NC, LLC
LGI HOMES - SC, LLC
LGI HOMES – TENNESSEE, LLC
LGI HOMES – WASHINGTON, LLC




By: /s/ Eric T. Lipar
Name: Eric T. Lipar
Title: Manager




LGI HOMES AZ CONSTRUCTION, LLC
LGI HOMES – GLENNWILDE, LLC
LGI HOMES – ARIZONA, LLC
LGI HOMES – GEORGIA, LLC
LGI HOMES – NEW MEXICO, LLC
LGI HOMES NM CONSTRUCTION, LLC
LGI FUND III HOLDINGS, LLC
LGI HOMES - COLORADO, LLC


By:
LGI Homes Group, LLC,

its Manager




By: /s/ Eric T. Lipar
Name: Eric T. Lipar
Title: Manager




[Signatures Continued on Next Page]




--------------------------------------------------------------------------------








LGI JV HOLDINGS III, LLC
LGI JV HOLDINGS IV, LLC


By:    LGI Homes Group, LLC,
its Managing Member




By: /s/ Eric T. Lipar
Name: Eric T. Lipar
Title: Manager




RIVERCHASE ESTATES PARTNERS, LLC


By:
LGI Homes Group, LLC,

its Sole Member




By: /s/ Eric T. Lipar
Name: Eric T. Lipar
Title: Manager




LGI HOMES – MAPLE LEAF, LLC
LGI HOMES AVONDALE, LLC
LGI HOMES – STERLING LAKES PARTNERS, LLC
LGI CROWLEY LAND PARTNERS, LLC
LGI HOMES – MAPLE PARK, LLC


By:    LGI Fund III Holdings, LLC,
its Manager


By:
LGI Homes Group, LLC,

its Manager




By: /s/ Eric T. Lipar
Name: Eric T. Lipar
Title: Manager








[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




LGI HOMES SERVICES, LLC


By:
LGI Homes Corporate, LLC,

its Manager




By: /s/ Eric T. Lipar
Name: Eric T. Lipar
Title: Manager




LGI HOMES-SONTERRA, LLC


By:    LGI JV Holdings III, LLC,
its Manager


By:
LGI Homes Group, LLC,

its Managing Member




By: /s/ Eric T. Lipar
Name: Eric T. Lipar
Title: Manager




LGI HOMES – BLUE HILLS, LLC


By:    LGI JV Holdings III, LLC,
its Sole Member


By:
LGI Homes Group, LLC,

its Managing Member




By: /s/ Eric T. Lipar
Name: Eric T. Lipar
Title: Manager














[Signatures Continued on Next Page]




--------------------------------------------------------------------------------








LGI HOMES – KRENSON WOODS, LLC
LGI HOMES – OAK HOLLOW PHASE 6, LLC
LUCKEY RANCH PARTNERS, LLC


By:    LGI JV Holdings III, LLC,
its Sole Member


By:
LGI Homes Group, LLC,

its Managing Member




By: /s/ Eric T. Lipar
Name: Eric T. Lipar
Title: Manager












